DEVIN, J., took no part in the consideration or decision of this case.
This was an action by the Wachovia Bank  Trust Company as substituted trustee under the will of the late George S. Kernodle for a construction of said will and for advice and instruction in administering the trust therein established.
There were fifty-three named defendants, fourteen of whom filed answers.
The will involved established a trust of the real estate of the testator and provided among other things that the trust should terminate and the funds thereof be distributed upon the death of five cestuis que trustent, naming them, and although it appears that two of these persons are still living in the court's judgment decreed the dissolution of the trust and the distribution of the assets at this time. This distribution of the assets necessitated the ascertainment of the heirs of the said five cestuis quetrustent, including the two living ones, and notwithstanding nemo esthaeres viventis, the court's judgment designates who these heirs are.
While it may be conceded that a court of equity has the power by consent of the interested parties, or when necessity, or even expediency, impels, to close a trust and distributed the assets thereof sooner than was contemplated by the trustor; or otherwise modify the trust when such modification is so consented to or rendered necessary or expedient,Reynolds v. Reynolds, 208 N.C. 578, and cases there cited, still in the case at bar the consent of all the parties interested does not appear in the record, nor does the necessity nor expediency for the closing of the *Page 173 
trust so appear; nor in such closing of the trust prayed for in the complaint. The only consent appearing of record was that of the fourteen answering defendants and of nineteen other defendants whom the court finds were represented by counsel and agreed to and prayed the court for a termination of the trust.
The consent of those defendants not answering and not represented cannot be implied by their failure to answer or appear for the reason that the complaint does not ask for a change or modification of the trust established by the will, but only asks for a construction of the will and advice and instructions in the administering of the trust therein established. It is logical to assume that the unanswering and unrepresented defendants may have been willing to have the will construed and the trustee advised and instructed by the court as prayed for in the complaint, and still have been unwilling to have the trust established by the will prematurely closed, or otherwise modified and changed as was done by the judgment of the court.
The consent or necessity or expediency essential to enable the court of equity to enter the judgment appearing in the record is lacking.
Since the case must be remanded for judgment in accord with the complaint, it might be well to call attention to the fact that while the only infant defendant named seems to have been properly represented by a guardian ad litem, no such guardian has been appointed for the unborn infants who might have some contingent interests in the assets of the trust involved and that the appointment of such guardian ad litem might be rendered expedient in the event the plaintiff should desire to amend the complaint so as to seek a closing or modification or change in the trust.
Error and remanded.
DEVIN, J., took no part in the consideration or decision of this case.